Sub-Item 77I The Dreyfus/Laurel Funds Trust -Dreyfus Global Equity Income Fund -Dreyfus International Bond Fund At a meeting held on April 24-25, 2013, the Registrant’s Board members approved the creation of an additional class of shares, Class Y shares, descriptions of which appear in the documents incorporated by reference below: 1. The sections of the Registrant's Prospectus under the headings "Fund Summary-Fees and Expenses" and "Shareholder Guide" and the Registrant's Statement of Additional Information, incorporated by reference to Post-Effective Amendment No. 177 to the
